Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “heart beats” in line 6 should be amended to read –the heart beats--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “PPG” in line 8 should amended to read –photoplethysmography (PPG)--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: the phrase “PPG” in line 7 should amended to read –photoplethysmography (PPG)--.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 12 and 17, recite the limitation “one or more other periods of time” this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “one or more other periods of time” are from the claimed “plurality of periods of time” or they are different periods of time. The scope of the claim remains indeterminate because of the claimed “one or more other periods of time”.

Claims 9, 14 and 19, recite the limitation “a second period of time” this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “second period of time” is from the claimed “plurality of periods of time” in claims 2, 12 and 17, or it is a different period of time. The scope of the claim remains indeterminate because of the claimed “second period of time”.
Claims 11, 16 and 21, recite the limitation “classification model” this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “classification model” constitutes software, hardware or a combination of software and hardware. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “classification model”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S Patent Application No. 10,772,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S Patent Application and the instance application are claiming a common subject matter including: a system and method, comprising: one or more biometric sensors configured to generate biometric data; one or more processors coupled to the one or more biometric sensors; and a non-transitory machine-readable storage medium coupled to the one or more processors and having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: receive the biometric data from the one or more biometric sensors, determine a plurality of statistical feature values based on the biometric data generated by the one or more biometric sensors, determine an activity level for each period of time of a plurality of periods of time based on the determined statistical feature values, wherein the activity level for each period of time is either active or inactive, classify each period of time of the periods of time into one of a plurality of sleep states based at least on the activity level for at least two periods of time of the periods of time, and present information based on the sleep state classifications for the periods of time.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791